      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

AC2T, INC. D/B/A SPARTAN                       )
MOSQUITO                                       )
                                               )
               Plaintiff,                      )
       v.                                      )       Removed from the Circuit Court of
                                               )       Lamar County, Mississippi
LIGHTS ON DISTRIBUTORS, LLC.                   )
CCD WEBSTORE, LLC D/B/A THINK                  )
WEBSTORE, CARTER CUSTOM                        )
DESIGN, LLC, BRYAN CARTER, AND                 )
JOHN DOES 1-50                                 )
                                               )
               Defendants.                     )
                                               )

  MEMORANDUM BRIEF IN SUPPORT OF DEFENDANTS MOTION TO DISMISS
                        THE COMPLAINT

       NOW COME Defendants Lights On Distributors, LLC (“Lights On Distributors”), CCD

Webstore, LLC, Carter Custom Design, LLC, and Bryan Carter and for their Memorandum Brief

in Support of Motion to Dismiss the Complaint of AC2T, Inc. (“AC2T”) show as follows:

                                        INTRODUCTION

       AC2T entered into arms-length agreements with CCD Webstore, LLC, Carter Custom

Design, LLC, and Bryan Carter to provide marketing services to help establish AC2T’s Spartan

Mosquito product line. After these entities successfully developed and executed a strategy to

establish the product, AC2T’s President, Jeremy Hirsch, decided he would cut them out. AC2T

hired CCD Webstore, LLC’s employees and contractors in violation of non-competition and

non-solicitation agreements, misrepresented AC2T’s profits in an attempt to underpay (or not

pay) in violation of other agreements and, as is relevant here, attempted to unilaterally restrict the

reseller services agreement AC2T entered into with Lights On Distributors. This lawsuit is the



                                                   1
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 2 of 16




culmination of Mr. Hirsh’s attempt to “leverage” attention away from his own wrongful conduct

and it is meritless.

        On May 21, 2018, AC2T entered into an agreement with Lights On Distributors for

Lights On Distributors to be the exclusive reseller of the Spartan Mosquito product on certain

third-party marketplaces, including Amazon.1 Section 1 of the Agreement provides as follows:

        1. Appointment. AC2T grants to Reseller and the Reseller accepts the right to
        purchase Products directly from AC2T; AC2T agrees to fulfill Reseller orders so
        long as AC2T is paid according to terms; Reseller agrees to exclusively market,
        sell, and distribute the Products to End-Users located in the Territory solely on its
        website and any third party marketplaces such as eBay and Amazon (any others
        must be approved in writing from AC2T); AC2T agrees that Reseller is the
        exclusive third party marketplace reseller.

(Compl. Exh. A § 1).

        In late 2020, AC2T changed its strategy to sell products through the AC2T website and

became upset that the Amazon store run by Lights On Distributors was more prominent in

Google search results for the Spartan Mosquito product than AC2T’s own website. Accordingly,

on October 13, 2020, AC2T sent a letter to Lights On Distributors purporting to unilaterally

restrict Lights On Distributors to selling the Spartan Mosquito product on Lights On

Distributors’ website—and not Amazon, the world’s largest online marketplace. At this point in

time, Lights On Distributors had purchased from AC2T and had paid for inventory sufficient to

satisfy the demand for Amazon sales of the product, which it was required to do under the

Agreement. (Compl. Exh. A § 5.C). In comparison, sales through Lights On Distributors’

website were negligible and would not require maintenance of inventory at the same level as

required to satisfy Amazon sales.



1
 The United States Exclusive Internet Reseller Agreement for Third Party Marketplaces is attached to the
Complaint as Exhibit A (the “Agreement”).

                                                   2
      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 3 of 16




       Discussions between AC2T and Lights On Distributors regarding AC2T’s attempt to

unilaterally restrict the Agreement were not fruitful (and AC2T failed to purchase back or take

return of inventory Lights On Distributors had purchased). So, in or about April 2021, Lights On

Distributors sent AC2T a letter, formally rejecting AC2T’s attempt to restrict Lights On

Distributors’ rights and to stick it with the inventory it purchased and paid for in contemplation

of selling on Amazon. Lights On Distributors emphasized both Lights On Distributors’ right to

sell on Amazon and right to use AC2T’s IP and represent itself as a reseller until “inventoried

product has been sold, returned, or liquidated.”

       No business would purchase significant amounts of inventory with the right to sell on the

world’s largest online marketplace if there was the prospect that the manufacturer could later,

unilaterally restrict sales to the distributor’s relatively unknown website. And, Lights On

Distributors did not agree to such a ridiculous arrangement either. Nothing in Lights On

Distributors’ appointment as the exclusive reseller “on its website and any third party

marketplaces such as eBay and Amazon” provides AC2T the right to unilaterally alter the

appointment to only Lights On Distributors’ website.

       And, while AC2T now claims that its October letter terminated the Agreement (which is

disputed), even if this were the case, the Agreement provides Lights On Distributors the right to

sell inventoried product after termination. Section 8 of the Agreement provides as follows:

       Upon expiration or termination of this Agreement, Reseller shall discontinue and
       abandon its use of the Licensed IP and any other AC2T intellectual property and
       shall cease to advertise and/or represent itself as a AC2T Reseller after
       inventoried product has been sold, returned, or liquidated.

(Compl. Exh. A § 8) (emphasis added). AC2T has no claim for breach of contract or IP

infringement, and AC2T’s Complaint generally fails, as Lights On Distributors is authorized by



                                                   3
      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 4 of 16




contract to advertise, sell, and use AC2T’s Licensed IP, and any other AC2T intellectual

property, until the inventoried product is sold.

       The rest of the Complaint asserts a dizzying array of purported facts and causes of action

that do nothing other than further AC2T’s and its President’s, Jeremy Hirsch’s, commitment to

harass and “leverage” claims against Carter in relation to unrelated breaches of contract and torts

committed by AC2T and Mr. Hirsch. These claims, likewise, lack merit and should be dismissed.

                                       LEGAL STANDARD

       To survive a Rule 12(b)(6) motion, the complaint must not only provide the defendant

with fair notice of a claim’s basis, but must also be facially plausible. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. To do so, a plaintiff must plead fact that “raise a right to relief above the speculative

level” and “make relief plausible, not merely possible.” Mayfield v. Currie, 976 F.3d 482, 486

(5th Cir. 2020), quoting Benfield v. Magee, 945 F.3d 333, 336-337 (5th Cir. 2019), citing and

quoting Twombly, 550 U.S. at 555 and Iqbal, 556 U.S. at 678.

       The Court need not accept as true “legal conclusions, conclusory statements, or naked

assertions devoid of further factual development,” Id. (internal quotations omitted), and is

entitled to “draw on its judicial experience and common sense.” Iberiabank Corp. v. Ill. Union

Ins. Co., 953 F.3d 339, 348 (5th Cir. 2020), citing Iqbal, 556 U.S. at 679 (applying the common

sense standard in the context of contract interpretation). “When a plaintiff attaches documents to

the complaint, courts are not required to accept the plaintiff’s interpretation of those documents.

If ‘an allegation is contradicted by the contents of an exhibit attached to the pleading, then



                                                   4
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 5 of 16




indeed the exhibit and not the allegation controls.’” United States ex rel. Porter v. Centene

Corp., 2018 WL 9866507, at *2 (S.D. Miss. Sept. 27, 2018), aff’d sub nom. United States ex rel.

Porter v. Magnolia Health Plan, Inc., 810 F. App’x 237 (5th Cir. 2020) (citation and quotation

marks omitted).

        Additionally, claims of fraud are governed by Rule 9 of the Federal Rule of Civil

Procedure.2 Rule 9 provides, “[i]n alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.” As stated by the Fifth Circuit in Benchmark

Electronics, Inc. v. J.M. Huber Corp., 343 F.3d 719 (5th Cir. 2003), “[w]hat constitutes

‘particularity’ will necessarily differ with the facts of each case....At a minimum, Rule 9(b)

requires allegations of the particulars of time, place, and contents of the false representations, as

well as the identity of the person making the misrepresentation and what he obtained thereby. Put

simply, Rule 9(b) requires ‘the who, what, when, where, and how’ to be laid out.” Id. at 724

(citations and quotations omitted). Where there are more than one Defendant, a plaintiff must

“specifically set out each cause of action [it] is attempting to state against each Defendant, and

should not simply lump all Defendants together, so that both the Court and the Defendant can

discern what the actual claims are.” Alidoust v. Hancock Cty, 2017 WL 3298682, at *5 (S.D.

Miss. Aug. 2, 2017) (citation omitted).




2
 Because Plaintiff relies on the same alleged representations to support alleged fraud, intentional
misrepresentation, negligent misrepresentation and concealment, Fed. R. Civ. P. applies to all of
Plaintiff’s claims. See, e.g., Benchmark Electronics, Inc. v. J.M. Huber Corp., 343 F.3d 719, 723 (5th Cir.
2003) (“Although Rule 9(b) by its terms does not apply to negligent misrepresentation claims, this court
has applied the heightened pleading requirements when the parties have not urged a separate focus on the
negligent misrepresentation claims,” citing Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th
Cir.1997).

                                                     5
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 6 of 16




                                             ARGUMENT

        AC2T’s scattershot, see what sticks approach to asserting claims fails for a variety of

reasons, including but not limited to, being barred by the statute of limitations, violating federal

pleading requirements, and failing to, otherwise, state claims upon which relief may be granted.

I.      AC2T’s Claims For Fraud, Intentional Misrepresentation And/Or Negligent
        Misrepresentation And Concealment Should Be Dismissed As Barred By The
        Statute Of Limitations, In Violation Of Rule 9, And For Failure To State A Claim.

        In its “Cause of Action A,” AC2T attempts to allege a combined claim of “fraud,

intentional misrepresentation and/or negligent misrepresentation and concealment.” However, all

of AC2T’s fraud-based tort claims are barred by the statute of limitations. Mississippi Code

Annotated section 15-1-49 provides a three-year statute of limitations for claims of fraud.

Mississippi Code Annotated 15-1-49; Warren v. Horace Mann Life Ins. Co., 949 So. 2d 770, 772

(Miss. Ct. App. 2006). All of the claims asserted in “Cause of Action A” (fraud, intentional

misrepresentation, and/or negligent misrepresentation and concealment) occurred prior to and

allegedly culminated in Mr. Hirsch’s execution of the Agreement on May 21, 2018. Accordingly,

these claims would have had to have been filed prior to May 21, 2021 as the three year period

begins to run “upon the completion of the [contract] induced by the fraud.” Id. AC2T did not file

the instant complaint until June 7, 2021 after expiration of the statute of limitations.3

        In addition, despite the well-established pleading requirements to plead fraud with

particularity, AC2T fails to “lay out” its claims with requisite specificity. AC2T ultimately

alleges as follows:



3
  In this respect, as AC2T has no claim for fraudulent inducement, its claims of Civil Conspiracy in
“Cause of Action H,” likewise, fails. Jackson v. Monsanto Co. (S.D. Miss. 2018) (“[c]ivil conspiracy is a
derivative tort that cannot stand alone”). Likewise, its allegations of infringement based on alleged fraud
in “Cause of Action E” also fail.


                                                     6
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 7 of 16




        Carter, acting in his individual capacity and in his capacity as member, manager,
        and/or officer of Lights On, Think, and CCD advised Spartan that the only way to
        control or limit who could sell Spartan’s products on third-party online platforms
        and marketplaces and protect the Spartan IP that existed on the Amazon website,
        and any other third-party marketplace website, was to become the ‘registered
        brand owner’ on Amazon and other websites and assign the IP to authorized
        resellers. Carter, acting in his individual capacity and in his capacity as member,
        manager, and/or officer of Lights On, Think, and CCD advised Spartan that in
        order to do this, Spartan would need to enter into an exclusive contract with an
        internet third-party reseller who could then exclusively sell Spartan’s products on
        Amazon and other internet third-party marketplaces.
(Compl. ¶ 15).
        The Complaint does not allege when or where the alleged misrepresentation took place,

who the alleged misrepresentations were made to, or provide any context as to how any

representation was made on behalf of three different companies with different ownerships and an

individual at the same time (or what each of the Defendants purportedly got out of the alleged

misrepresentation). Accordingly, AC2T’s allegations fail to allege fraud with particularity.

        Further, to plead fraud, AC2T would need to allege “(1) a representation, (2) its falsity,

(3) its materiality, (4) the speaker's knowledge of its falsity or ignorance of its truth, (5) his intent

that it should be acted upon by the person and in the manner reasonably contemplated, (6) the

hearer's ignorance of its falsity, (7) his reliance on its truth, (8) his right to rely thereon, and (9)

his consequent and proximate injury.” See Martin v. Winfield, 455 So.2d 762, 764 (Miss. 1984).

        Here, AC2T fails to allege any facts that would support reasonable reliance on the alleged

misrepresentation. “Courts in Mississippi have held that where a plaintiff has an opportunity to

investigate the statements upon which she allegedly relied, the plaintiff cannot be said to have

reasonably relied on those statements.” Taylor v. Southern Farm Bureau Cas. Co., 954 So.2d

1045, 1050 (Miss. App. 2007) citing Martin v. Winfield, 455 So.2d 762, 765-66 (Miss. 1984).




                                                    7
      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 8 of 16




       Here, AC2T vaguely claims a representation that it needed to enter into a reseller contract

to effectively police and enforce its IP rights on Amazon. AC2T makes no allegation that it did

not have opportunity to investigate the alleged misrepresentation. To the contrary, the Agreement

itself provides “[e]ach party hereto acknowledges that is has had ample opportunity to review

and comment on this Agreement.” (Compl. Exh. A § 12). AC2T has no basis to allege it relied

on advice regarding intellectual property protection from companies providing marketing

services, when it had the opportunity to review this purported claim with legal counsel of its

choosing prior to entering into the Agreement.

       AC2T’s claims should be dismissed as (1) barred by the statute of limitations, (2)

violating Rule 9, and, otherwise, (3) failing to allege facts plausibly support a claim of fraud.

II.    All Of AC2T’s Claims Regarding Use Of IP Or, Otherwise, Relating To Sales Post
       The Alleged Termination Fail Because Lights On Distributors Is Authorized To Use
       The IP Until Inventoried Product Is Sold, Returned, Or Liquidated.
       AC2T’s alleged “Cause of Action E” (and multiple subparts) is based on the incorrect

assertion that Lights On Distributors is not authorized to sell on Amazon or use AC2T IP

following the alleged termination of the Agreement. Each of these allegations are directly

contradicted by the Agreement, which controls over any inconsistent allegations made in the

Complaint. United States ex rel. Porter, 2018 WL 9866507 at *2. Accordingly, each and every

claim based on “lack of authority” should be dismissed.

       Here, Section 1 of the Agreement appoints Lights on Distributors as the exclusive third

party marketplace reseller for “eBay and Amazon.” (Compl. Exh. A § 1). Upon termination, the

Agreement explicitly authorizes Lights On Distributors to use AC2T’s IP and advertise and

represent itself as an authorized reseller until inventoried product is sold, returned, or liquidated.

(Compl. Exh. A § 8) (“[u]pon expiration or termination of this Agreement, Reseller shall

discontinue and abandon its use of the Licensed IP and any other AC2T intellectual property and

                                                  8
      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 9 of 16




shall cease to advertise and/or represent itself as a AC2T Reseller after inventoried product has

been sold, returned, or liquidated”) (emphasis added). Both of these provisions survive any

alleged termination or expiration of the Agreement. (Compl. Exh. A § 14). AC2T’s claims that

Lights On Distributors is not authorized to represent itself as an AC2T reseller or to use AC2T IP

to sell through the inventory that it paid for under the Agreement is directly contradicted by the

Agreement. The Agreement controls and all of AC2T’s contrary allegations, therefore, should be

disregarded.

       Indeed, the crux of all of AC2T’s allegations contained in “Cause of Action E” rests on

the incorrect assertion that “at the termination of the Agreement, Lights On’s license and

authorization to use Spartan’s licensed IP and Trademark . . . was terminated as it relates to

internet third-party marketplaces and website.” (Compl. ¶ 58). Yet, as discussed, the Agreement

explicitly authorizes Lights On Distributors to advertise and sell. Accordingly, “Cause of Action

E” should be dismissed. For this same reason, “Causes of Action A and B,” to the extent they

allege (1) unauthorized sales on internet third-party marketplaces, (2) representing that Lights On

Distributors is a reseller, and (3) using AC2T’s IP without authorization fail as well. (See, e.g.,

Compl. ¶¶ 37 (b), (g), (i) and Compl. ¶¶ 40 (g), (i), (j)). And, for this same reason, “Cause of

Action D,” which is based on alleged “misrepresent[ion] to end users that it is an authorized

reseller and manufacturer’s representative of Spartan’s products through internet third-party

marketplaces by using Spartan’s IP without authorization of license,” should also be dismissed.

       AC2T has and had no right to unilaterally restrict Lights On Distributors’ appointment,

an appointment Lights On Distributors relied upon in purchasing and paying for inventory from

AC2T. Initially, Section 9 of the Agreement requires a writing to amend, modify or waive the




                                                  9
     Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 10 of 16




appointment (or any other provision of the Agreement). Section 9 of the Agreement provides as

follows:

       9. Amendments & Waivers. This agreement may be amended, waived, or
       modified only by a written instrument signed by an authorized person of both
       parties stating specifically that it is an amendment, waiver, or modification.
       Failure to enforce a provision shall not be deemed a waiver.

(Compl. Exh. A § 9). AC2T fails to allege any modification of the Agreement by written

instrument. See Heartsouth, PLLC v. Boyd, 865 So.2d 1095, 1107 (Miss. 2003) (finding “the

agreements ‘Amendments’ provision forbids oral modification or any changes to the contract

without a written amendment signed by the parties. There has been no written amendment signed

by either party; therefore there can be no amendment to the terms of the contract”).

       AC2T does not, otherwise, allege facts to establish a new agreement or to support

modification of the Agreement, including offer, acceptance and consideration. “For a subsequent

agreement to modify an existing contract, the later agreement must, itself, meet the requirements

for a valid contract.” See, e.g., Continental Ins. Co. v. Transamer Rental Finance Corp., 748

So.2d 725, 734-35 (Miss. 1999), quoting Singing River Mall v. Mark Fields, Inc., 599 So. 2d

938, 946-47 (Miss. 1992). “The formation of a contract, either oral or written, requires (1) an

offer, (2) acceptance of the offer, and (3) consideration.” Scott v. Magnolia Lady, Inc., 843 So.2d

94, 96 (Miss. App. 2003), citing Krebs v. Strange, 419 So.2d 178, 181 (Miss. 1982). Even if

AC2T’s October letter could be construed as an offer to modify the contract, AC2T makes no

allegation of fact regarding or showing acceptance of the offer, or consideration.

       Accordingly, any purported modification not only violates Section 9 of the Agreement,

which expressly prohibits modification without a writing, but any offer to modify the Agreement

equally lacks acceptance of the offer or consideration.




                                                10
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 11 of 16




III.    AC2T Lacks Standing To Enforce Federal And State Pesticide Laws.

        “Cause of Action J” purports to state a claim for violation of the Federal Insecticide,

Fungicide, and Rodenticide Act (“FIFRA”) and/or regulations implementing the act and the

Mississippi Pesticide Law. “Cause of Action I,” in part, attempts to allege negligence based on

purported violation of these laws.

        The harassing nature of these claims is borne out by AC2T’s irreconcilable positions that,

on the one hand, Lights On Distributors is authorized to sell the product through its website, but

on the other hand, when the exact same products are sold on Amazon they somehow violate

federal and state laws. Of course, these same products are being sold by retailers such as Tractor

Supply Company and Lowes without complaint by AC2T.

        Regardless, “Cause of Action J” must be dismissed as there is no private cause of action

for alleged violations of FIFRA. See, e.g., Miller v. EI Du Pont de Nemours and Co., 880 F.

Supp. 474, 480 (S.D. Miss. 1994). Further, in Miller, the court concluded that because there is no

private cause of action under FIFRA, alleged violations of FIFRA could not provide a basis for a

claim of negligence per se. Id. Likewise, the Commissioner of Agriculture and Commerce is

vested with enforcement authority under the Mississippi Pesticide Law and there is no private

cause of action. Miss. Code Ann. § 69-23-11.

        Accordingly, “Cause of Action J” and “Cause of Action I” should be dismissed.

IV.     AC2T Fails To Allege Breach Of Contract Or Breach Of The Duty Of Good Faith
        And Fair Dealing/Bad Faith Or Negligence Regarding The Same.

        In “Cause Action G,” AC2T attempts to allege a breach of the duty of good faith and fair

dealing against all Defendants. However, AC2T fails to allege any contractual obligation or

breach that could support this claim.




                                                 11
     Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 12 of 16




       Initially, AC2T fails to allege a breach of good faith and fair dealing against CCD

Webstore, Carter Custom Design, or Carter. AC2T alleges that inherent in the “business

relationship” between these defendants and AC2T was a duty to act in good faith and to deal

fairly. (Compl. ¶ 109). AC2T alleges this duty was violated “[b]y acting in a manner to

fraudulently induce Spartan to enter into the Agreement.” (Id.). However, for there to be a breach

of the duty of good faith and fair dealing, there must be an underlying breach of a contract

between the parties. See, e.g., Mullen v. Nationwide Mut. Ins. Co., 2013 WL 228074, at *4 (S.D.

Miss. Jan. 18, 2013), quoting Daniels v. Parker & Assocs., Inc., 99 So. 3d 797, 801 (Miss. Ct.

App. 2012) (“[T]o have a breach of the duty of implied good faith and fair dealing there must

first be an existing contract and then a breach of that contract”). AC2T does not allege a contract

between it and any of these defendants, much less a breach. Accordingly “Cause of Action G”

should be dismissed as to each of them.

       In addition, as to all defendants, AC2T’s allegations concern alleged pre-contractual

statements (fraudulent inducement) or purported post-termination conduct (“not abiding by the

termination”). (Compl. ¶ 109). Either way, AC2T’s allegations fail because AC2T does not

allege an existing contract at the time of the alleged violations. See Daniels, 99 So. 3d at 801-802

(rejecting claim because “at the time of the alleged breach of good faith and fair dealing, the

parties were no longer contractually obligated to one another”).

       Similarly, in “Cause of Action B,” AC2T attempts to allege breach of contract. To allege

breach of contract, AC2T must allege, “the existence of a valid and binding contract” and “that

the defendant has broken, or breached it.” See Bus. Commc'ns, Inc. v. Banks, 90 So.3d 1221,

1224-25 (Miss. 2012). However, not all of AC2T’s allegations of breach are connected to actual,

contractual obligations. For example, AC2T claims Lights On Distributors failed to adhere to



                                                12
     Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 13 of 16




“specifications” for maintenance of physical inventory. (Compl. ¶ 40.c). These purported

specifications, however, are found nowhere in the Agreement. For this same reason, AC2T fails

to allege the source of “duty” it alleges in “Cause of Action I” with respect to storage of

Spartan’s products, purported overpricing, or alleged comparative advertising.

       Accordingly, AC2T’s claims in “Cause of Action G” and “Cause of Action B” (at a

minimum with respect to Paragraph 40.c), and “Cause of Action I” should be dismissed.

V.     AC2T Fails To Plead A Fiduciary Relationship Sufficient To Support An
       Accounting.

       In its “Cause of Action C,” AC2T seeks an accounting based on an alleged fiduciary

relationship between AC2T and Lights On Distributors. In Mississippi, a fiduciary relationship

may exist under the following circumstances: “(1) the activities of the parties go beyond their

operating on their own behalf, and the activities for the benefit of both; (2) where the parties

have a common interest and profit from the activities of the other; (3) where the parties repose

trust in one another; and (4) where one party has dominion or control over the other.” University

Nursing Assocs. v. Phillips, 842 So.2d 1270, 1274 (Miss. 2003). Here, AC2T alleges no facts as

to any of these elements. Instead, AC2T’s entire allegation is the conclusory statement that

“Lights On was in a fiduciary relationship with Spartan by selling its products and/or through the

Agreement.” (Compl. ¶ 42). This allegation fails to allege plausible facts that would establish a

fiduciary relationship.

        “A fiduciary relationship does not ordinarily arise in an arm’s length contractual

agreement.” Morgan v. Green-Save, Inc., 2 So.3d 648, 653 (Miss. App. 2008). AC2T, in the

Agreement, disclaims anything but an arm’s length relationship. (Compl. Exh. A § 13)

(“Relationship. Reseller and AC2T are independent contracting parties, and nothing contained in

this Agreement shall be deemed to make Reseller an agent, representative, employee, partner,

                                                 13
      Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 14 of 16




joint venture, franchisee, or affiliate of AC2T”). The mere existence of a distribution agreement

is insufficient to establish a fiduciary relationship. See, e.g., Tin Originals, Inc. v. Colonial Tin

Works, Inc., 391 S.E.2d 831, 833 (N.C. App. 1990) (rejecting that interdependence between a

manufacturer and exclusive distributor created a fiduciary relationship).

        AC2T’s “Cause of Action C” should be dismissed for failure to state a claim.

VI.     AC2T Fails To Allege A Civil Conspiracy.

        Next, AC2T’s Complaint falls far short of alleging a civil conspiracy. To allege a civil

conspiracy AC2T must allege facts that could establish: “(1) an agreement between two or more

persons, (2) to accomplish an unlawful purpose or a lawful purpose unlawfully, (3) an overt act

in furtherance of the conspiracy, [and] (4) ... damages to the plaintiff as a proximate result.”

Bradley v. Kelley Bros. Contractors, Inc., 117 So. 3d 331, 339 (Miss. App. 2013). AC2T’s entire

allegation of conspiracy is that “Lights On, Think, CCD, and Carter conspired between

themselves to misrepresent . . . [causing] Spartan to be fraudulently induced to enter the

Agreement.” (Compl. ¶ 111). As discussed above, because AC2T’s fraud claim fails, this claim

fails as well. In addition, AC2T fails to allege how each defendant purportedly agreed to the

conspiracy. And, so far as AC2T claims that Carter conspired with companies he is alleged to be

employed by, AC2T cannot claim conspiracy. See Orr v. Morgan, 230 So. 3d 368, 375 (Miss.

App. 2017) (“[a] corporation cannot conspire with itself any more than a private individual can,

and it is the general rule that the acts of the agent are the acts of the corporation”), quoting

Nelson Radio & Supply Co. v. Motorola Inc., 200 F.2d 911, 914 (5th Cir. 1952).

        AC2T’s non-specific and vague attempt to plead conspiracy in “Cause of Action H”

should be dismissed.




                                                  14
       Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 15 of 16




VII.    AC2T Fails To Allege A Cause Of Action For Unjust Enrichment.

        Finally, AC2T fails to allege a claim for unjust enrichment. “The doctrine of unjust

enrichment or recovery in quasi contract applies to situations where there is no legal contract but

where the person sought to be charged is in possession of money or property which in good

conscience and justice he should not retain but should deliver to another, the courts imposing a

duty to refund the money or the use value of the property to whom in good conscience it ought to

belong.” Dew v. Langford, 666 So. 2d 739, 745 (Miss. 1995). Here, AC2T’s allegation of unjust

enrichment is nothing more than a listing of its other claims, including breach of contract.

(Compl. ¶ 108) (“Lights On has been unjustly enriched by its fraud, misrepresentation,

concealment, trademark infringement, unfair competition, breaches of contract, and in all other

acts set for herein”). Accordingly, the unjust enrichment claim should be dismissed. See, e.g.,

Da Luz v. Five Star Contractors, 2012 WL 1070117, at *6 (S.D. Miss. Mar. 29, 2012)

(dismissing unjust enrichment claim where plaintiffs were also “pursuing a breach of contract

claim”).

        WHEREFORE Defendants Lights On Distributors, LLC, CCD Webstore, LLC, Carter

Custom Design, LLC, and Bryan Carter respectfully request that AC2T, Inc.’s Complaint be

dismissed for the reasons set forth herein.

        Respectfully submitted, this the 8th day of July 2021.

                                              LIGHTS ON DISTRIBUTORS, LLC,
                                              CCD WEBSTORE, LLC D/B/A THINK
                                              WEBSTORE, CARTER CUSTOM
                                              DESIGN, LLC, BRYAN CARTER
                                              By: s/ J. Chase Bryan
                                                     J. Chase Bryan (MSB 9333)




                                                15
     Case 2:21-cv-00093-TBM-RPM Document 3 Filed 07/08/21 Page 16 of 16




OF COUNSEL:

J. Chase Bryan (MSB 9333)
Attorney for Defendants
YOUNG WELLS WILLIAMS PA
Post Office Box 6005
141 Township Avenue
Suite 300 (39157)
Ridgeland, MS 39158
T:      601-948-6100
F:      601-355-6136
cbryan@youngwells.com



                              CERTIFICATE OF SERVICE
       I, J. Chase Bryan, counsel for defendants hereby certify that, on this day, the above and
foregoing was filed using the ECF Court filing system and by electronic mail and U.S Mail to the
following counsel of record:

Seth M. Hunter
Duke Dukes & Hunter
Post Office Box 2055
Hattiesburg, MS 39403
shunter@jdukeslaw.com

DATED: July 8, 2021.
                                                           s/ J. Chase Bryan
                                                             J. Chase Bryan




                                              16
